            Case 1:20-cv-03325-AT Document 7-9 Filed 04/30/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


Andrew Yang et. al., individually and on        ECF CASE
behalf of all others similarly situated,
                                                CIVIL ACTION: 20-cv-3325
                         Plaintiffs,

       v.

New York State Board of Elections,

                         Defendant.

               AFFIDAVIT OF HADASSAH MATIVETSKY (NON-PARTY)

Hadassah Mativetsky, under the pains and penalties of perjury, states as follows:

   1. I am not a party to this action, however, I submit this Affidavit in support of Plaintiffs’
      EMERGENCY ORDER TO SHOW CAUSE FOR PRELIMINARY INJUNCTION
      AND TEMPORARY RESTRAINING ORDER.

   2. I am an active and registered New York State Democratic Party voter.

   3. I currently reside in Broome County, New York.

   4. I support Andrew Yang for the office of President of the United States. I also intended to
      be a candidate for Delegate to the Democratic National Convention and was expecting
      my name to appear on the April 28, 2020 ballot where I intended to vote for Yang and
      myself, which I understood was delayed until June 23, 2020 because of the Covid-19
      pandemic to coincide with other federal and state elections.

   5. In January and February 2020, I collected countless signatures and expended great energy
      and costs so that Yang and myself could be on the ballot. Specifically, in and around
      Binghamton, Vestal, Endicott, Johnson City, and Apalachin during the cold months of
      January and February, I collected numerous delegate petition signatures for myself and
      my slate of other delegates and Mr. Yang so that we could appear on the ballot (about
      125 total). With help of volunteers I coordinated, we were able to get the 500+ signatures
      that were required including from additional locations to those above in and around Utica
      and Owego. Such signatures were duly filed under the NY Election Law. It was
      particularly challenging for me to do this as I had a six-month old baby and could only
      collect signatures in the evenings after my baby was asleep. In addition, I recruited,
      organized, and trained a team of volunteers to collect the remaining signatures. This
      included calling volunteers most days on the drive to daycare after work. Then spending
      many nights driving to bring volunteers blank petitions and pens, to pick up their
      Case 1:20-cv-03325-AT Document 7-9 Filed 04/30/20 Page 2 of 2



   completed petitions, and to friends and acquaintances houses to collect signatures. With
   so many candidates, the denser Democratic neighborhoods in Binghamton were door
   knocked rapidly by larger campaigns. I could not personally knock those doors in
   Democratically dense neighborhoods as I could not approach strangers’ houses in the
   dark. I was able to knock doors on the weekend between naps and feedings in my less
   dense neighborhood with my daughter in the stroller on days that were not too cold for a
   baby to be out and about. I had volunteers drive from Binghamton to Utica
   (approximately 90 miles) to collect signatures since our district is long and skinny and
   they were finding it challenging to collect here.

6. On April 27, the New York Board of Elections Commissioners voted unanimously to
   permanently cancel the New York 2020 Democratic Presidential primary.

7. It is my belief that this action by NYS BOE violates my rights, both as a candidate and a
   voter, under the Constitution of the State of New York, the New York Election Law and
   the Constitution of the United States in that I met all the requirements and then some to
   be a candidate under the New York Election Law.

8. It is my belief that this arbitrary decision of the NY BOE disenfranchises both myself as a
   voter in the State of New York and a candidate for the office of delegate to the
   Democratic National Convention. Moreover, I wish to help to stand up for the class of
   more than six million registered Democratic Party voter in the State of New York who
   now, because of the BOE’s capricious actions, no longer have the right to exercise their
   right to vote in the 2020 Democratic Presidential Primary. Despite the seriousness of the
   ongoing pandemic and its threat to human health and safety, it is my belief that New
   York State should hold a Democratic Presidential primary alongside federal
   congressional elections, NY State Elections for Senate and Assembly and local races (as
   still planned for June 28, 2020) in a manner safe for voters and election workers alike so
   as to not disenfranchise the voters in New York State. It is my belief that no right is more
   important than voting.

   WHEREFORE, your affirmant respectfully requests that this Court enter a judgement
   against Defendant NYS BOE enjoining them from canceling the June 23 Democratic
   Presidential Primary and grant Plaintiffs costs and fees and such other and further relief
   as this Court deems just and proper. This Affidavit is being executed electronically.

   Dated: Binghamton, New York
          April 29, 2020


                                         By: /s/Hadassah Mativetsky
                                         Hadassah Mativetsky
                                         Candidate for Delegate to the Democratic National
                                         Convention (New York Congressional District 22)
                                         Pledged to Andrew Yang and NY Registered
                                         Democratic Party Voter
